*18
ORDER

PER CURIAM.
AND NOW, this 31st day of July 2013, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. The issue, as stated by petitioners:
Did the Commonwealth Court’s decision conflict with decisions of the Pennsylvania Supreme Court and the United States Supreme Court where it affirmed the lower court’s order granting [respondent] SEPTA’s Motion for Summary Judgment on the basis that Congress intended to preempt state law claims of negligent railroad bridge construction and interference with riparian rights when it enacted the Federal Railroad Safety Act?
Petitioner’s Application for Leave to Supplement Petition for Allowance of Appeal is DENIED.